Citation Nr: 0026153	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  96-09 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, her daughter, service officer



ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1958.  He died in May 1995.  The appellant is the 
veteran's widow.

This appeal arises from a rating decision of October 1995 
from the Columbia, South Carolina, Regional Office (RO).  In 
an October 1998 decision by the Board of Veterans' Appeals 
(Board), service connection for the cause of the veteran's 
death due to radiation exposure was denied.  The claim for 
service connection for the cause of death due to asbestos 
exposure was remanded to the RO to advise the appellant of 
the evidence necessary to complete her application.  The case 
has been returned to the Board for consideration.  

The appellant, her daughter, and a veteran's service officer 
presented testimony before the undersigned at a hearing at 
the Board in April 1998.

The issue of entitlement to service connection for the cause 
of the veteran's death due to asbestos on the merits will be 
the subject of the remand that follows.


FINDINGS OF FACT

1.  The veteran died in May 1995.  The cause of death was 
pneumonia due to lung cancer.  

2.  There is evidence, which is presumed to be true for the 
purpose of determining whether the claim is well grounded, of 
exposure to asbestos during service. 

3.  There is medical evidence of a nexus between the 
veteran's lung cancer and asbestos exposure.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.303 (1999); VAOPGCPREC 4-2000. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran's service personnel records show he served with 
Naval Cargo Handling Battalion Two from February 1955 to 
September 1955, the USS Chimon (AKS-31) from September 1955 
to February 1958, and the USS Rainier (AE-5) from April 1958 
to September 1958.   

Seven affidavits from the veteran, dated in April 1995, show 
that he claimed he worked in the vicinity of asbestos 
containing products which produced visible dust during his 
service in the Navy. 

A South Carolina certificate of death indicates the veteran 
died in May 1995 from pneumonia due to lung cancer.

A March 1996 statement from a private physician notes the 
veteran recalled supplying and distributing pipe covered with 
asbestos during service from 1954 to 1958.  The physician 
indicated the veteran had lung cancer related to asbestos 
exposure and asbestosis.  

A December 1998 statement from a private physician notes the 
veteran reported loading and unloading asbestos containing 
material, and ripping out and replacing insulation on steam 
lines during service from 1954 to 1958.  The physician stated 
the case met the clinical criteria for a diagnosis of 
asbestosis and that the veteran's tumor must be considered an 
asbestos related neoplasm.

A January 2000 statement from the Navy indicates that 
specifications for ships during the period of the veteran's 
service required that heated surfaces be covered with an 
insulating material and it was highly probable that asbestos 
was used.  


II.  Legal analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).  

The veteran's service records indicate he served on U.S. Navy 
ships from 1955 to 1958.  A January 2000 statement from the 
Navy indicates that it was highly probable that asbestos was 
used as an insulating material during the time of the 
veteran's service.  The veteran reported handling asbestos 
products and that he was exposed to dust from asbestos 
containing products in service.  Accordingly, there is 
evidence, which is presumed to be true only for the purpose 
of determining whether the claim is well grounded, of 
exposure to asbestos during service.   

The death certificate indicates the veteran died of pneumonia 
due to lung cancer.  Statements from private physicians note 
a history of the veteran having served in the Navy and his 
claims of being exposed to asbestos.  The veteran also 
indicated he had post service asbestos exposure.  The 
statements indicate the veteran had lung cancer related to 
asbestos exposure.  Accordingly, there is medical evidence of 
a nexus between the veteran's lung disease that caused his 
death and asbestos exposure.

Since there is medical evidence of a nexus between the 
veteran's claimed asbestos exposure during service and the 
disease that caused his death, the claim is well grounded.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303 (1999); 
VAOPGCPREC 4-2000. 


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death due to asbestos exposure is well 
grounded.  To this extent only, the appeal is granted.


REMAND

Additional development of the evidence is necessary prior to 
further consideration of this claim.

The appellant has indicated that a suit was filed against the 
several asbestos manufactures for compensation due to the 
death of the veteran from asbestos exposure.  The appellant 
has indicated that she received payments from several of the 
manufacturers.  With the exception of an October 1995 letter 
from the appellant's attorney indicating that a summons and 
complaint had been filed, there are no records in the claims 
file concerning this litigation.  Records related to the 
litigation of the appellant's claims against asbestos product 
manufacturers may provide probative evidence for assessing 
the claim.  Accordingly, this case will be returned to the RO 
to obtain copies of litigation records related to of the 
appellant's suits against asbestos product manufacturers.

The veteran claimed he was exposed to asbestos during 
service.  The veteran had service with a cargo-handling 
battalion and aboard two ships from 1955 to 1958.  Histories 
from the Dictionary of American Naval Fighting Ships for the 
USS Chimon and USS Rainier (copies incorporated in the 
veteran's claims file) do not provide sufficient detail of 
the activities of the ships to determine whether his service 
was consistent with asbestos exposure.  Accordingly, this 
case will be returned to the RO to obtain command histories 
for the units the veteran was assigned to while he was in the 
Navy.

The report of a February 1974 VA examination notes the 
veteran was drawing Social Security Administration disability 
benefits since 1973.  Records related to his receipt of such 
benefits may provide relevant and probative evidence related 
to the veteran's work environment following service.  
Accordingly, this case will be returned to the RO to obtain 
Social Security records related to the veteran.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The claims file shows the veteran reported he worked as a 
spinner or spinning machine operator at a Dupont facility.  A 
December 1996 statement from the Dupont Nylon May Plant 
indicates the veteran worked at Dupont from 1967 to 1972.  A 
description of the duties of the veteran while employed at 
that facility may provide probative evidence as to the 
circumstances of the veteran's work following service.  
Accordingly, this case will be returned to the RO to obtain a 
description of the duties of the veteran while employed by 
Dupont as a spinning maching operator.

A December 1998 statement from a private physician indicates 
that 21 x-rays dated from 1982 to 1994 from the Kershaw 
County Hospital were reviewed.  However, the claims file only 
contains one 1994 x-ray report from that facility.  It does 
not contain records dated prior to 1994.  Accordingly, this 
case will be returned to the RO to obtain medical records, 
including reports of x-rays, from the Kershaw County 
Hospital.

Records in the claims file indicate that the veteran was 
diagnosed with lung cancer with metastasis to mediastinal 
lymph nodes based on a biopsy of the lungs and lymph nodes.  
An October 1994 pathology laboratory report from Providence 
Hospital does not indicate whether the findings are 
consistent with exposure to asbestos.  Accordingly, this case 
will be returned to the RO to obtain tissue slides and tissue 
samples for transfer to the Board for possible forwarding to 
the Armed Forces Institute of Pathology (AFIP).  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the Social 
Security Administration provide a legible 
copy of the decision that found the 
veteran disabled and the supporting 
evidence used for the decision.

2.  The RO should request copies of 
Command Histories for Naval Cargo 
Handling Battalion Two covering the 
period from February 1955 to September 
1955, USS Chimon (AKS-31) covering the 
period from September 1955 to February 
1958, and the USS Rainier (AE-5) covering 
the period from April 1958 to September 
1958 from the U.S. Navy Historical 
Center, Washington Navy Yard, 805 Kidder 
Breese SE, Washington, D.C., 20374-5060.  

3.  The RO should request that the Dupont 
Nylon May Plant at P.O. Box 7000, Camden, 
South Carolina, 29020-7000, provide a 
description of the duties of the veteran 
as a spinner or spinning machine operator 
for the time period from 1967 to 1972, 
and provide a description of the 
materials produced during that time 
period, to include whether the veteran's 
duties at the plant involved asbestos or 
exposure to asbestos in any way.  

4.  The RO should request that the 
appellant provide a copy of the court 
decision(s) and other appropriate records 
related to her suit(s) against the 
corporation(s) from which she has 
received payments due to the veteran's 
claimed asbestos exposure.

5.  The RO should request that Kershaw 
County Memorial Hospital, 1315 Roberts 
St., Camden, South Carolina, 29020-3798, 
provide legible copies of hospital 
discharge summaries and copies of x-rays 
reports or other imaging study reports 
from 1982 to 1995.  The RO should obtain 
any necessary authorizations for the 
release of such information.

6.  The RO should request that Providence 
Hospital, 2435 Forest Dr., Columbia, 
South Carolina, 29204, provide tissue 
samples and any prepared slides related 
to the biopsies of the veteran in October 
1994.  The hospital should be advised 
that the tissues are necessary for 
possible forwarding to the AFIP.  Any 
necessary authorization for the release 
of the tissues should be obtained from 
the appellant.

7.  Following completion of the above, 
the RO should review the appellant's 
claim and determine whether service 
connection for the cause of the veteran's 
death due to asbestos exposure can be 
granted.  The RO need take no action with 
regard to the above requested tissue 
samples other than to ensure they are 
protected from damage and forward them to 
the Board for possible submission to the 
AFIP.  The RO should conduct any 
additional evidentiary development deemed 
necessary.  If the decision is favorable 
to the appellant, the tissue samples or 
slides should be returned to the 
hospital.

If the decision remains adverse to the appellant, she and her 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 






- 11 -


